Title: James Monroe to Thomas Jefferson, 4 August 1818
From: Monroe, James
To: Jefferson, Thomas


          
            Dear Sir
            Augt 4. 1818
          
          I came home yesterday, & should have called at Monticello this morning, but for an injury I receivd in one of my legs on the journey, which has inflamed it.  A few days  nursing will I hope restore it. I shall call as soon as I can ride out. I hope that you & your family are well, & that the business in which you are engagd has taken a direction satisfactory to you
          
            very respectfully & sincerely yours
            James Monroe
          
         